Citation Nr: 0033427
Decision Date: 10/18/00	Archive Date: 12/28/00

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-09 368	)	DATE OCT 18, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased (compensable) evaluation for a right knee disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



 INTRODUCTION

The record reflects that the appellant served on active duty from December 1964 to September 1970, with an additional prior period of unverified active duty service lasting one year and twelve days.  He also served on active duty from May 1991 to December 1991.

This case comes before the Board of Veterans Appeals (the Board) on appeal from a March 1999 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO).

On September 19, 2000, the appellant appeared at a video conference hearing before the undersigned Acting Veterans Law Judge [effective September 14, 2000, an Acting Member of the Board may also be known as an acting veterans law judge, see 65 Fed. Reg. 55462 (Sept. 14, 2000)], at which time he testified with respect to the issue listed on the title page.  A transcript of that hearing has been associated with the record on appeal.


REMAND

Additional development of the evidentiary record is in order.  The Board notes that additional VA medical records, not currently associated with the record on appeal, may be pertinent to the proper adjudication of the appellants claims:  At his hearing before the undersigned Acting Veterans Law Judge in September 2000, the appellant testified that he was scheduled for another outpatient orthopedic clinic visit for treatment/evaluation of his service-connected right knee disability.  He testified that the scheduled clinic visit would be conducted at the VA Medical Center (VAMC) in Birmingham, Alabama.  Records on file reflect that he was last seen in January 1999 at the Montgomery-VAMC.  Although the appellant did not specifically know the date of his next clinic visit, in light of the fact that he is entitled to a new compensation examination for his right knee disability, as detailed below, the Board believes that the requisition and consideration of any additional medical-treatment records from these facilities is necessary as it appears from his testimony that such records are relevant to the issue on appeal.  This is particularly important with regard to VA medical records.  Well-established legal precedent holds that VA has constructive notice of medical records in its possession, Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam), and therefore, any additional medical records from the aforementioned VA facilities dating from January 1999 to the present should be obtained and associated with the file.

Further, the record reflects that the appellant filed a claim for disability benefits with the Social Security Administration (SSA).  At his hearing in September 2000, he testified that he was awarded SSA disability benefits in 1997 for multiple physical disabilities, including his right knee, and VA medical records in the file appear to corroborate his testimony.  Records from that agency must be obtained.  Decisions of the Board must be based on all of the evidence that is known to be available.  38 U.S.C.A. §§ 5103(a), 7104(a) (West 1991 & Supp. 2000); see also Franzen v. Brown, 9 Vet. App. 235 (1996) (VAs obligation under sec. 5103(a) to assist claimant in completing his application for benefits pertains to relevant evidence which may exist or could be obtained).  The section 5103(a) assistance obligation is particularly applicable to records which are known to be in the possession of the Federal Government, such as SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993).

The Board also finds that additional medical development to evaluate the service-connected right knee disability is necessary.  This disability was last formally examined for compensation purposes in July 1996, over four years ago at this point, and hence, as this claim is well grounded based on the appellants contentions that his disability has increased in severity, see Proscelle v. Derwinski, 2 Vet. App. 629 (1992), the Board finds that VAs obligation to accord him the duty to assist under 38 U.S.C.A. § 5107 (West 1991) mandates that he receive a thorough examination.  38 C.F.R. § 3.326 (1999); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (citing Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of the claimants disability and the claim is well grounded, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses the level of impairment of the disability since the previous examination).

Moreover, as his right knee disability is musculoskeletal in nature, the Board finds further that the state of the record is inadequate for rating purposes because an examination is required to address functional loss and pain on motion in line with a seminal decision of the U. S. Court of Appeals for Veterans Claims (the Court).  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (whether veteran has additional disability as a result of weakened movement, excess fatigability, incoordination; whether there was any additional range of motion loss due to any of the aforementioned factors; and, whether there is any additional range of motion loss due to pain on use, including flare-ups).  In DeLuca, the Court held that Diagnostic Codes pertaining to range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule against pyramiding set forth in 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. at 206; see also Johnson (Brenda) v. Brown, 9 Vet. App. 7 (1996); Arnesen v. Brown, 8 Vet. App. 432, 440 (1995); VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  Accordingly, to ensure compliance with the Courts holding in DeLuca, the Board will remand this case to obtain a medical examination addressing this issue.  The new examination ordered by this remand must take into account the records of prior treatment so that the evaluation of the right knee disability is a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Also, the Board finds that consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (1999) is reasonably raised and therefore, this matter is remanded to the RO for consideration in connection with the readjudication of the appellants claim.

Finally, the Board notes that the appellant requested consideration of amended claims when he filed his notice of disagreement in April 1999.  See Statement in Support of Claim, VA Form 21-4138, dated April 15, 1999.  Specifically, he claimed entitlement to service connection for disorders of the ankles, heels and left knee on a direct incurrence as well as secondary basis (to include aggravation, see Allen v. Brown, 7 Vet. App. 439 (1995)) to the right knee disability.  He also claimed entitlement to service connection for degenerative joint disease of both knees, a heart disorder and a skin rash.  He specifically related the incurrence of the skin rash disorder to his first period of service in the late 1960s.  The only action taken by the RO in response was to send the appellant a letter in April 1999 advising him that ankles, heels, left knee and heart disorder claims were previously denied (erroneously stated as previously denied in our prior rating decision - the prior rating decision, dated in March 1999, only denied entitlement to an increased rating for the right knee) and that the evidence he submitted was insufficient to well ground these claims.  He was also advised that he needed to submit medical evidence showing that the conditions claimed, to include the skin rash, were diagnosed during his second period of active duty (May to December 1991).

The ROs April 1999 letter-action is insufficient to properly develop and adjudicate these amended claims.  The appellant is entitled to a formal adjudication of these claims by the RO, to include providing him notice of his appellate rights as to any denied claims.  As this matter is not presently before the Board on appeal, it is referred to the RO for appropriate development and adjudication, as detailed below in the final action paragraph.

Accordingly, this case is REMANDED to the RO for the following development action:

1.  The RO should contact the VAMCs in Montgomery and Birmingham and request complete, legible copies of all medical reports which these facilities have pertaining to treatment provided to the appellant since January 1999.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

2.  The RO should contact the SSA for the purpose of obtaining any records from that agency which pertain to a claim filed by the appellant for disability benefits.  The RO should obtain copies of award letters/notices, administrative/appellate decisions, hearing transcripts, if applicable, and all medical records relied upon concerning claims/appeals filed by the appellant for SSA benefits.  The RO should proceed with all reasonable follow-up referrals that may be indicated by the inquiry.  All attempts to obtain records, which are ultimately unsuccessful, should be documented in the claims folder.

3.  Upon completion of the above-cited development matters, the RO should schedule the appellant for a VA compensation examination to determine the nature and extent of impairment caused by his right knee disability.  The claims folder and a copy of this remand must be made available to and reviewed by the examining physician in conjunction with the requested examination.  The examiner should indicate in his/her report whether the claims folder was provided in conjunction with the examination and reviewed in its entirety.  All appropriate diagnostic tests and studies deemed necessary by the examiner to render the opinions requested, and to assess the severity of this disability, to include neurological testing and x-rays, if appropriate, should be conducted.  All pertinent symptomatology and medical findings should be reported in detail.  The physician should be specifically requested to proffer an opinion as to the specific extent and severity of the right knee disability, to include a complete and detailed discussion of all functional limitations associated with the condition, including precipitating and aggravating factors (i.e., movement and activity), effectiveness of any pain medication or other treatment for relief of pain, functional restrictions from pain on motion, and the effect the disability has upon daily activities.

In that the examination is to be conducted for compensation rather than for treatment purposes, the physician should be advised to address the functional impairment of the appellants right knee disability in correlation with the applicable musculoskeletal and arthritis diagnostic criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999).  The physician should address the degree of severity and medical findings that specifically correspond to the criteria listed in the Rating Schedule, to include degenerative arthritis, limitation of motion, etc., and any other related musculoskeletal impairment pursuant to the applicable diagnostic codes found under 38 C.F.R. § 4.71a, as is appropriate based on the medical findings.  The examiner must conduct range of motion (ROM) testing, and should report the exact ROM of the right knee.  The ROM results should be set forth in degrees, and the report should include information as to what is considered normal range of motion.  The examiner should further address the extent of functional impairment attributable to any reported pain.  In accordance with DeLuca, the examination report also must discuss whether there is any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain on use, and provide an opinion as to how these factors result in any limitation of motion and/or function.  If the appellant describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  The examiner should provide complete rationale for all conclusions reached.

4.  The appellant must be given adequate notice of any requested examination, which includes advising him of the consequences of failure to report for a scheduled examination.  If he fails to report for an examination, this fact should be documented in the claims folder.  A copy of all notifications must be associated with the claims folder.

5.  Subsequently, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full. Specific attention is directed to the examination reports to ensure that they are in compliance with the directives of this REMAND.

6.  After completion of the above, the RO should readjudicate the issue on appeal (increased rating for the right knee disability), with consideration given to all of the evidence of record, including any additional medical evidence obtained by the RO pursuant to this REMAND.  As noted above, the readjudication of this claim must be within the analytical framework provided by the Court in DeLuca and its progeny, and moreover, it must consider alternative diagnostic criteria, to include separate ratings for arthritic impairment.  Further, consideration of referring this claim for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) must be documented on readjudication.  The RO should consider carefully and with heighten mindfulness the benefit of the doubt rule, if applicable (evidence for and against claim in equipoise, see 38 C.F.R. § 4.3).

If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

7.  As noted above, the RO must formally adjudicate the amended claims raised by the appellant in his April 1999 Statement in Support of Claim.  Appropriate evidentiary-medical development should be undertaken, all raised theories of entitlement considered, and notice of the ROs decision regarding these claims, to include notice of his appellate rights attaching thereto for any denied claim, should be furnished in accordance with established claims processing procedures.  If a claim is denied but no disagreement is filed, it should not be certified to the Board unless all applicable appellate procedures are followed.

Thereafter, the case should be returned to the Board, if in order.  The appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory Notes).  In addition, VBAs Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).
